Exhibit 10.22

 

 

LAWSON SOFTWARE, INC.

 

EXECUTIVE CHANGE IN CONTROL
SEVERANCE PAY PLAN
for Tier 1 Executives

 

Effective January 17, 2005

 

i

--------------------------------------------------------------------------------


 

SECTION 1

 

INTRODUCTION

 

1.1.          Establishment.  Lawson Software, Inc., a Delaware corporation, has
adopted this Executive Change In Control Severance Pay Plan for Tier 1
Executives” effective January 17, 2005.

 

1.2.          Definitions.  When the following terms are used in this document
with initial capital letters, they shall have the following meanings.

 

1.2.1.       Annual Incentive Target — the annual incentive target cash
compensation for a Participant, before deductions for taxes and other items
withheld, under any Incentive Plans.

 

1.2.2.       Base Pay — the regular basic cash remuneration before deductions
for taxes and other items withheld, payable to a Participant for services
rendered to the Employer, but not including items such as Annual Incentive
Target payments, perquisites, allowances, per diem payments, bonuses, incentive
compensation, stock options, equity compensation, fringe benefits, special pay,
awards or commissions.  Base pay shall include regular basic cash remuneration
that is contributed by an employee to a qualified retirement plan, nonqualified
deferred compensation plan or similar plan sponsored by the Employer but it
shall not include earnings on those amounts.

 

1.2.3.       Cause — the termination of the Participant’s employment initiated
by the Employer because of:  (1) if the Participant has entered into any written
and executed contract(s) with the Employer, any material breach by the
Participant of such contract (as reasonably determined by the Employer) and
which is not or cannot reasonably be cured within 10 days after written notice
from the Employer to the Participant; (2) any material violation by the
Participant of the Employer’s policies, rules or regulations (as reasonably
determined by the Employer) and which is not or cannot be reasonably cured
within 10 days after written notice from the Employer to the Participant; or (3)
commission of any material act of fraud, embezzlement or dishonesty by the
Participant (as reasonably determined by the Employer).

 

1.2.4.       Change in Control — any one or more of the following:   (1) the
closing of a tender offer or exchange offer for the ownership of 50% or more of
the outstanding voting securities of the Principal Sponsor, (2) the closing of a
merger, consolidation or other business combination between Principal Sponsor
and another corporation and as a result of the completion of such merger,
consolidation or combination 50% or fewer of the outstanding voting securities
of the surviving or resulting corporation are owned in the aggregate by the
former stockholders of the Principal Sponsor, other than affiliates (within the
meaning of the  Exchange Act) of any party to such merger or consolidation, as
the same shall have existed immediately prior to such merger or consolidation,
(3) the closing of the sale of substantially all of the assets of Principal
Sponsor to another corporation which is not a direct or indirect wholly owned
Subsidiary of the Principal Sponsor, (4) a person, within the meaning of Section
3(a)(9) or of Section 13(d)(3) (as in effect on the date of this Plan) of the
Exchange Act, shall acquire 50% or more of the outstanding voting securities of
the Principal Sponsor (whether directly,

 

--------------------------------------------------------------------------------


 

indirectly, beneficially or of record) (for purposes hereof, ownership of voting
securities shall take into account and shall include ownership as determined by
applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the date of this
Plan) pursuant to the Exchange Act, (5) individuals who constitute the Principal
Sponsor’s Board of Directors on the date of this Plan (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date of this Plan whose
election, or nomination for election by the Principal Sponsor’s stockholders,
was approved by a vote of at least 50% of the directors comprising the Incumbent
Board shall be, for purposes of this clause (5), considered as though such
person were a member of the Incumbent Board, or (6) approval by the stockholders
of the Principal Sponsor of a complete liquidation or dissolution of the
Principal Sponsor.

 

1.2.5.       Code — the U.S. Internal Revenue Code of 1986, as amended.

 

1.2.6.       Disability — the Participant’s inability, due to an impairment,  to
perform the essential functions of the Participant’s position, with or without
reasonable accommodation, provided the Participant has exhausted the
Participant’s entitlement to any applicable disability-related leave of absence,
if the Participant desires to take and satisfies all eligibility requirements
for such leave.

 

1.2.7.       Effective Date — January 17, 2005 (the Plan and Plan Statement are
subject to termination, renewal and amendment as described in Section 8).

 

1.2.8.       Eligible Employee — an individual who, immediately prior to a
Change in Control, is classified as a regular employee of the Employer within
Tier 1.  Eligible Employee does not include an employee who is employed outside
the United States (other than a U.S. regular employee whose assignment outside
the United States has been classified by the Employer as temporary, provided
that any assignment outside the United States that is expected to exceed
60 months will not be considered temporary) or who is a non-immigrant worker
residing in the United States covered by any non-immigrant visa status other
than an H-1B visa status.  The Employer’s classification of a person as a
regular employee shall be conclusive.  No reclassification of a person’s status
as a regular employee with the Employer, for any reason, without regard to
whether it is initiated by a court, governmental agency or otherwise and without
regard to whether or not the Employer agrees to such reclassification, shall
result in the person being an Eligible Employee, either retroactively or
prospectively.  Notwithstanding anything to the contrary in this provision,
however, the Employer may declare that a reclassified person will be classified
as an Eligible Employee, either retroactively or prospectively.

 

1.2.9.       ELRP — the Principal Sponsor’s Executive Leadership Results Plan to
the extent in effect immediately before a Change in Control.

 

1.2.10.     Employer — Lawson Software, Inc., a Delaware corporation, its wholly
owned subsidiaries with employees who meet the definition of Eligible Employee,
and any successor of the Principal Sponsor.  Employer shall also include any
affiliates designated by the

 

2

--------------------------------------------------------------------------------


 

Compensation Committee of the Board of Directors of the Principal Sponsor to be
an Employer under the Plan.

 

1.2.11.     ERISA — the United States Employee Retirement Income Security Act of
1974.

 

1.2.12.     Exchange Act — the United States Securities Exchange Act of 1934, as
amended.

 

1.2.13.     Good Reason — the occurrence of any of the following events:  (1) a
job reassignment that is not at least of comparable responsibility or status as
the assignment in effect immediately prior to the Change in Control; (2) a
reduction in the Participant’s Base Pay as in effect immediately prior to a
Change in Control; (3) a material modification of the Employer’s incentive
compensation program (that is adverse to the Participant) as in effect
immediately prior to a Change in Control; (4) a requirement by the Employer that
the Participant be based anywhere other than within thirty miles of the
Participant’s work location immediately prior to a Change in Control (with
exceptions for temporary business travel that is consistent in both frequency
and duration with the Participant’s business travel before the Change in
Control); or (5) except as otherwise required by applicable law, the failure by
the Employer to provide employee benefit programs and plans (including any stock
ownership and stock purchase plans) that provide substantially similar benefits,
in terms of aggregate monetary value, at substantially similar costs to the
Participant as the benefits provided in effect immediately prior to a Change in
Control.  Termination or reassignment of the Participant’s employment for Cause,
or by reason of Disability or death, are excluded from this definition.

 

1.2.14.     Incentive Plan - the ELRP or any other incentive cash compensation
plan covering executives who are Participants under the Plan.

 

1.2.15.     Participant — an Eligible Employee of the Employer who becomes a
Participant under the terms of Section 2 of the Plan Statement.

 

1.2.16.     Plan — the severance pay plan of the Employer established for the
benefit of certain Eligible Employees in the event of a Change in Control and
described in this Plan Statement.  (As used herein, “Plan” refers to the program
established by the Employer and not the document pursuant to which the Plan is
maintained.  That document is referred to herein as the “Plan Statement.”)

 

1.2.17.     Plan Statement — effective January 17, 2005, this written document
entitled “Lawson Software, Inc. Executive Change in Control Severance Pay Plan,”
as the same may be amended from time to time thereafter.

 

1.2.18.     Principal Sponsor — Lawson Software, Inc., a Delaware corporation.

 

1.2.19.     Termination of Employment — actual cessation of active employment by
a Participant as a result of (1) an involuntary termination by the Employer,
with or without reasonable notice, and for any reason other than Cause, or (2) a
voluntary termination by the

 

3

--------------------------------------------------------------------------------


 

Participant for Good Reason.  Termination of Employment shall not include
termination by reason of the Participant’s death or Disability.

 

1.2.20.     Tier 1 — each individual who continues to meet either of the
following requirements:  (1) the Chief Executive Officer of the Principal
Sponsor (“CEO”) or (2) each  individual who continues to report directly to the
CEO and whose annual compensation continues to be subject to review and approval
each year by the Compensation Committee of the Board of Directors of the
Principal Sponsor.

 

1.2.21.     Tier 1 Benefits — the sum of (1) $18,000 (pre-tax) in lieu of any
benefit payments by Employer (that payment would apply whether or not a
Participant had elected COBRA continuation) and (2) outplacement assistance
valued at $25,000 (pre-tax).

 

1.2.22.     Yearly Average Earned Incentive Cash Compensation means the
following depending on the duration of Participant’s employment:

 

(a)                                                                      If a
Participant has been employed by Plan Sponsor for at least three full fiscal
years before the date of a Change in Control, then the “Yearly Average Earned
Incentive Cash Compensation” for that Participant shall be as follows:  the
yearly average of that Participant’s total incentive cash compensation earned
over the three most recently completed fiscal years immediately prior to the
Change in Control or, if greater, the Termination of Employment.

 

(b)                                                                     If a
Participant has been employed by Plan Sponsor for at least two full fiscal years
but fewer than three or more full fiscal years before the date of a Change in
Control, then the “Yearly Average Earned Incentive Cash Compensation” for that
Participant shall be as follows:  the yearly average of that Participant’s total
incentive cash compensation earned over the two most recently completed fiscal
years immediately prior to the Change in Control or, if greater, the Termination
of Employment.

 

(c)                                                                      If a
Participant has been employed by Plan Sponsor for at least one full fiscal year
but fewer than two or more full fiscal years before the date of a Change in
Control, then the “Yearly Average Earned Incentive Cash Compensation” for that
Participant shall be as follows:  that Participant’s total incentive cash
compensation earned for the most recently completed fiscal year immediately
prior to the Change in Control or, if greater, the Termination of Employment.

 

(d)                                                                     If a
Participant has not been employed by Plan Sponsor for a full fiscal year before
the date of a Change In Control, then the “Yearly Average Earned Incentive Cash
Compensation” for that Participant shall be as follows:  the annual target
incentive compensation (whether or not earned)

 

4

--------------------------------------------------------------------------------


 

for the most recently completed fiscal year immediately prior to the Change in
Control or, if greater, the Termination of Employment.

 

5

--------------------------------------------------------------------------------


 

SECTION 2

 

PARTICIPATION

 

2.1.          Eligibility to Participate.  An individual shall become a
Participant on the day such individual becomes an Eligible Employee. 
Notwithstanding anything to the contrary in the Plan, an individual who was not
an employee of the Principal Sponsor immediately prior to a Change in Control
shall not be eligible for benefits under the Plan.

 

2.2.          Termination of Participation.  An individual ceases to be a
Participant on the earliest of:

 

(a)                                                     the date the Participant
ceases to be an Eligible Employee or otherwise ceases to satisfy the Plan’s
eligibility requirements, except where such cessation results in eligibility for
a severance payment as provided in Section 3;

 

(b)                                                    the date the Participant
ceases to be an employee due to termination of the Participant’s employment
(with or without reasonable notice and whether voluntary or involuntary and
including retirement) with the Employer, except where such termination results
in eligibility for a severance payment as provided in Section 3;

 

(c)                                                     the date the Participant
ceases to be an employee due to Participant’s death or Disability (but if a
Participant should die or become disabled after meeting the requirements of
Section 3.1 below but before actually receiving the Severance Payment/Benefits,
such payments shall be made by the Principal Sponsor to the personal
representative of the Participant’s estate);

 

(d)                                                    the date following a
Change in Control that the Participant receives all of the severance and other
payments due, if any, under the Plan;

 

(e)                                                     the effective date the
Plan is amended pursuant to the rules of Section 8 to exclude the Participant
from participation; or

 

(f)                                                       the effective date the
Plan expires or is terminated pursuant to the rules of Section 8.

 

6

--------------------------------------------------------------------------------


 

SECTION 3

 

SEVERANCE PAYMENT/BENEFITS

 

3.1.          Eligibility for Severance Payment/Benefits.  To qualify for any
severance payment or severance benefits under the Plan, a Change in Control must
occur and a Participant must:  (a) be a Participant immediately prior to the
time of such Change in Control; and (b) have a Termination of Employment that
occurs within 24 months following a Change in Control.

 

3.2.          Amount of Severance Payment/Benefits.  The severance payment and
severance benefits to a Participant under the Plan shall be based on the
Participant’s Tier 1 position in effect immediately prior to a Change in
Control.  For purposes of this Section 3.2, a Participant’s “annual pay” shall
be equal to the sum of:  (a) the Participant’s annual Base Pay in effect
immediately prior to the Change in Control or, if greater, the Termination of
Employment; and (b) the Participant’s Yearly Average Earned Incentive Cash
Compensation.  The Participant’s total severance benefit shall be payable
pursuant to Section 3.4 below and shall be determined according to the following
schedule (the “Severance Payment/Benefits”):

 

Participant
Position

 

Severance Payment/Benefits

 

 

 

Tier 1

 

2 times “annual pay” (as defined above) plus Tier 1 Benefits

 

 

 

 

3.3.          Severance Payment/Benefits Offset.  The amount of any Severance
Payment/Benefits that a Participant is entitled to under Section 3.2 above shall
be reduced by the following (collectively, the “Offset Amount”):  (a) any cash
compensation paid or payable by the Employer to the Participant associated with
the Participant’s termination of employment (including any pay in lieu of notice
and any severance pay) and (b) any severance payments under any employment
agreement or severance agreement between Principal Sponsor and the Participant. 
If any Offset Amount triggers any Excise Tax (as defined in Section 6), the
Participant shall receive a Gross-Up Payment under Section 6 to the extent
attributable to the Offset Amount.  The amount of any Severance Payment/Benefits
that a Participant is entitled to under Section 3.2 above shall not be reduced
by (a) any amounts paid pursuant to Section 5 below or (b) the amount of any
paid or unpaid Base Pay, incentive compensation or FTO (flexible time off)
earned or accrued as of the date of Termination of Employment.

 

3.4.          Time and Form of Payment.  The following is a condition precedent
to the payout by the Principal Sponsor of any Severance Payments/Benefits to a
Participant:  the execution by that  Participant and delivery to the Principal
Sponsor of a Release/Restrictive Covenant (as defined in Section 4 below), with
the rescission period thereunder having expired without rescission (the “End of
the Rescission Period”).  The Principal Sponsor shall complete the payouts under
the Plan as follows for each applicable Participant

 

7

--------------------------------------------------------------------------------


 

 

 

“First Installment”

 

“Final Installment”

Participant
Position

 

Amount of First Payout to be Paid Within 15 Days after the End of the Rescission
Period

 

Final Payout to be Paid Within 12 Months after the End of the Rescission Period
(the “12-Month Payout Period”)

 

 

 

 

 

Tier 1

 

One-Half of Severance Payment/Benefits (but including 100% of the Tier 1
Benefits)

 

Remaining One-Half of Severance Payment/Benefits (no interest shall accrue or be
payable on such payment)

 

If a Participant should die after meeting the requirements of Section 3.1 above
but before actually receiving the Severance Payment/Benefits, such payments
shall be made by the Principal Sponsor to the personal representative of the
Participant’s estate.  If a Participant’s employment with the Employer is
terminated and the Participant is eligible for receiving the Severance
Payment/Benefits, and the Employer and Participant agree that Participant shall
be re-hired as an employee of Employer before the end of the 12-Month Payout
Period, then the amount of the Final Installment of the Severance
Payment/Benefits otherwise payable to that Participant at the end of the
12-Month Payout Period shall be  multiplied by a fraction, the numerator of
which is the number of calendar days from the End of the Rescission Period up to
(but excluding) the re- hire date and the denominator of which is 365 days.

 

If a Participant has signed the Release/Restrictive Covenant and Principal
Sponsor determines, in good faith, that that Participant is in material breach
of the Release/Restrictive Covenant, then:  (a) Principal Sponsor shall notify
that Participant of that breach and the steps reasonably required to cure the
breach and (b) if Participant has not cured that breach within 15 calendar days
after receipt of such notice, then (in addition to the other rights and remedies
described in Exhibit A), Principal Sponsor shall have no obligation to pay the
Final Installment to that Participant.

 

3.5.          Withholding Taxes.  The Employer shall deduct from the amount of
any Severance Payment/Benefits under the Plan any amount required to be withheld
by reason of any law or regulation for the payment of federal, state or local
taxes.

 

3.6.          No Mitigation.  The Principal Sponsor agrees that, in order for a
Participant to be eligible to receive the Severance Payment/Benefits described
herein, the Participant is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Participant pursuant to the
Plan.  The amount of any payment or benefit provided for in the Plan shall not
be reduced by any compensation or income earned by the Participant as the result
of employment by another employer or self-employment or by retirement benefits. 
Except to the extent described in Section 3.3, the amount of any payment or
benefit provided for in the Plan shall not be offset against any amount claimed
to be owed by the Participant to Principal Sponsor, or otherwise.

 

8

--------------------------------------------------------------------------------


 

3.7.          Code Section 409A.   Notwithstanding the foregoing, to the extent
that any provision in the Plan conflicts with Section 409A of Code (or any
regulations or guidance issued thereunder), the Plan shall be construed and
applied in a manner consistent with such provisions.  This Section 3.7 may delay
the payment dates under the Plan but this Section 3.7 shall not reduce (on a
pre-tax basis) any amounts that a Participant would otherwise receive under the
Plan.

 

9

--------------------------------------------------------------------------------


 

SECTION 4

 

RELEASE AND RESTRICTIVE COVENANT

 

4.1.          Release/Restrictive Covenant.  The form of “Release/Restrictive
Covenant” is attached as Exhibit A to this Plan Statement.

 

4.2.          Covenant Not To Compete—Five Competitors.  On or before the
Termination of Employment date, Principal Sponsor shall notify Participant of
the names of up to five competitors that will be identified as the “Five
Competitors” in Section 4(A) of the Release/Restrictive Covenant.  If Principal
Sponsor fails to notify Participant of the names of the Five Competitors on or
before the date of Termination of Employment of that Participant, then Section
4(A) of the Release/Restrictive Covenant shall be deleted with respect to that
Participant.

 

4.3.          Covenant Not To Compete—Ten Clients/Prospects.  On or before the
Termination of Employment date, Principal Sponsor shall notify Participant of
the names of up to ten clients/prospects that will be identified as the “Ten
Clients/Propsects” in Section 4(B) of the Release/Restrictive Covenant.  If
Principal Sponsor fails to notify Participant of the names of the Ten
Clients/Propsects on or before the date of Termination of Employment of that
Participant, then Section 4(B) of the Release/Restrictive Covenant shall be
deleted with respect to that Participant.

 

10

--------------------------------------------------------------------------------


 

SECTION 5

 

INCENTIVE PAYMENT

 

5.1.          General.  A Participant is eligible to receive an incentive
payment provided for in this Section 5 only if the Participant is eligible to
receive the Severance Payment/Benefits provided in Section 3.  This Section 5 is
intended to provide for a final payment under any applicable Incentive Plans for
the incentive period in which Participant’s Termination of Employment occurs. 
Any amounts determined pursuant to this Section 5 shall be offset by amounts
otherwise paid or payable to the Participant under the relevant Incentive Plans
for the incentive period in which the Participant’s Termination of Employment
occurs.

 

5.2.          Incentive Payments.  Incentive payment(s), if any, shall be equal
to the target incentive amount in effect for the incentive period in which the
Termination of Employment occurs multiplied by a fraction, the numerator of
which is the number of days worked by the Participant in the incentive period
prior to the Termination of Employment, and the denominator of which is the
number of days in the incentive period.  If a Participant and Plan Sponsor are
parties to a written agreement that guarantees the payment of any incentive cash
compensation, then the amount payable to Participant pursuant to this Section 5
shall be the greater of (a) that guaranteed amount or (b) the amount determined
under the first sentence of this Section 5.2.   The incentive payment will be
made to the Participant in a single lump sum cash payment as soon as
administratively feasible following the Participant’s Termination of
Employment.  If the Participant should die before actually receiving the
payment, such payment will be made to the personal representative of the
Participant’s estate.

 

5.3.          Adjusted Incentive Payments.  At the end of the incentive period,
the Employer shall calculate the amount a Participant would receive for a
incentive period in which a Termination of Employment occurs based on actual
performance over the entire incentive period multiplied by a fraction, the
numerator of which is the number of days worked by the Participant in the
incentive period prior to the Termination of Employment and the denominator of
which is the number of days in the incentive period (the “Actual Incentive
Amount”).  If the Actual Incentive Amount is greater than the amount calculated
under Section 5.2 above, the Employer shall pay the difference to the
Participant in a single lump sum cash payment as soon as administratively
feasible following the end of the incentive period.  If the Participant should
die before actually receiving the payment, such payment will be made to the
personal representative of the Participant’s estate.

 

11

--------------------------------------------------------------------------------


 

SECTION 6

 

280G LIMITATION

 

6.1.          Gross-Up Payment.  In the event a Participant becomes entitled to
payments under the Plan, the Employer shall cause an independent accounting firm
(the “Independent Accounting Firm”) promptly to review, at the Employer’s sole
expense, the applicability of Section 4999 of the Code to those payments.

 

If the Independent Accounting Firm  shall determine that any payment or
distribution of any type by the Employer to a Participant or for a Participant’s
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of the Plan, pursuant to the acceleration of vesting of a stock option or
any other equity award, or otherwise (the “Total Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
with respect to such excise tax (the excise tax, together with any interest and
penalties, are collectively referred to as the “Excise Tax”), then the
Participant shall be entitled to receive an additional cash payment (a “Gross-Up
Payment”) equal to an amount such that after payment by the Participant of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, the Participant
would retain an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Total Payments.

 

For purposes of determining the amount of any tax pursuant to this Section, the
Participant’s tax rate shall be deemed to be the highest statutory marginal
state and Federal tax rate (on a combined basis and including the Participant’s
share of F.I.C.A. and Medicare taxes) then in effect.

 

A Participant shall in good faith cooperate with the Independent Accounting
Firm  in making the determination of whether a Gross-Up Payment is required,
including but not limited to providing the Independent Accounting Firm  with
information or documentation as reasonably requested by the Independent
Accounting Firm .  A determination by the Independent Accounting Firm  regarding
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment
shall be conclusive and binding upon the Participant and the Employer for all
purposes.

 

6.2.          Payment Date.  A Gross-Up Payment required to be made by Section
6.1 of this Plan shall be paid to Participant within 15 after a final
determination by the Independent Accounting Firm  that the Gross-Up Payment is
required.  If the Independent Accounting Firm  have not yet made the
determination required by Section 6.1 prior to the time the Participant is
required to file a tax return reflecting the Total Payments, the Participant
will be entitled to receive a Gross-Up Payment calculated on the basis of the
Total Payments reported by the Participant in such tax return, within 15 days
after the filing of such tax return.

 

6.3.          Controversies with Tax Authorities.  The Employer and the
Participant shall promptly deliver to each other copies of any written
communications, and summaries of any oral

 

12

--------------------------------------------------------------------------------


 

communications, with any taxing authority regarding the applicability of Section
280G or 4999 of the Code to any portion of the Total Payments.  In the event of
any controversy with the Internal Revenue Service or other tax authority with
regard to the applicability of Section 280G or 4999 of the Code to any portion
of the Total Payments, Employer shall have the right, exercisable in its sole
discretion, to control the resolution of such controversy at its own expense. 
Participant and the Employer shall in good faith cooperate in the resolution of
such controversy.

 

If the Internal Revenue Service or any tax authority makes a final determination
that a greater Excise Tax should be imposed upon the Total Payments than is
determined by the Independent Accounting Firm  or reflected in the Participant’s
tax return pursuant to this Section, the Participant shall be entitled to
receive from the Employer the full Gross-Up Payment calculated on the basis of
the amount of Excise Tax determined to be payable by such tax authority.  That
amount shall be paid to the Participant within 15 days after the date of such
final determination by the relevant tax authority.

 

13

--------------------------------------------------------------------------------


 

SECTION 7

 

FUNDING

 

The Employer may establish a trust to fund the Plan but the Employer is not
under any obligation to establish or fund a trust.  A Participant will be
entitled to claim benefits from the trust to the extent the Plan is funded under
a trust and a Participant shall have only such rights as set forth in the
trust.  To the extent benefits are not funded under a trust, payments made
pursuant to the Plan will be paid out of the general funds of the Employer.  To
the extent benefits are not funded under a trust, a Participant will not have
any secured or preferred interest by way of trust, escrow, lien or otherwise in
any specific assets and the Participant’s rights shall be solely those of an
unsecured general creditor of the Employer.

 

14

--------------------------------------------------------------------------------


 

SECTION 8

 

AMENDMENT AND TERMINATION

 

8.1           Prior to a Change in Control.  Prior to the occurrence of a Change
in Control:  (a) the Plan and Plan Statement shall have successive 12-month
terms, commencing on the Effective Date and each anniversary of the Effective
Date, unless at any time before expiration of the then current 12-month term the
Board of Directors of the Principal Sponsor elects not to renew the Plan and
Plan Statement and (b) the Board of Directors of the Principal Sponsor may at
any time amend the provisions of the Plan and Plan Statement and amend or
terminate the Plan and Plan Statement, but no such termination or amendment that
is materially adverse to any Participant shall take effect until at least one
year after the approval of such termination or amendment by the Board of
Directors of the Principal Sponsor.  If any of the actions described in this
Section 8.1 are taken, the affected Participants will be notified in advance.

 

8.2           Upon or After a Change in Control.  If the Plan and Plan Statement
are in effect immediately prior to a Change in Control, then (a) the then
current term of the Plan and Plan Statement shall automatically remain in effect
for two years after the Change in Control and (b) except to the extent benefits
have become payable but have not actually been paid, the Plan and Plan Statement
shall  terminate automatically on the second anniversary of the date of a Change
in Control, except to pay any remaining severance benefits to any Participant
who has a Termination of Employment on or before the Plan’s termination date and
except to resolve claims for benefits under the Plan arising on or before the
Plan’s termination date.  During the two-year period following the date of a
Change in Control, the provisions of the Plan Statement may not be amended if
any amendment would adversely affect the rights, expectancies or benefits
provided by the Plan (as in effect immediately prior to the Change in Control)
of any Participant or other person entitled to payment under the Plan.

 

15

--------------------------------------------------------------------------------


 

SECTION 9

 

CLAIMS PROCEDURE

 

The claims procedure set forth in this section shall be the exclusive procedure
for the disposition of claims for benefits arising under this Plan.

 

(a)                                                                     
Original Claim.  Any Participant, former Participant, or beneficiary of such
Participant or former Participant, if he or she so desires, may file with the
Principal Sponsor a written claim for benefits under this Plan.  Within 30 days
after the filing of such a claim, the Principal Sponsor shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
60 days from the date the claim was filed) to reach a decision on the claim.  If
the claim is denied in whole or in part, the Principal Sponsor shall state in
writing:

 

(i)                                     the specific reasons for the denial;

 

(ii)                                  the specific references to the pertinent
provisions of the Plan on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the claims review procedure
set forth in this section.

 

(b)                                                                     Review
of Denied Claim.  Within 60 days after receipt of notice that the claim has been
denied in whole or in part, the claimant may file with the Principal Sponsor a
written request for a review and may, in conjunction therewith, submit written
issues and comments.  Within 30 days after the filing of such a request for
review, the Principal Sponsor shall notify the claimant in writing whether, upon
review, the claim was upheld or denied in whole or in part or shall furnish the
claimant a written notice describing specific special circumstances requiring a
specified amount of additional time (but not more than 60 days from the date the
request for review was filed) to reach a decision on the request for review.

 

(c)                                                                      General
Rules.

 

(i)                                     No inquiry or question shall be deemed
to be a claim or a request for a review of a denied claim unless made in
accordance with the

 

16

--------------------------------------------------------------------------------


 

claims procedure.  The Principal Sponsor may require that any claim for benefits
and any request for a review of a denied claim be filed on forms to be furnished
by the claimant upon request.

 

(ii)                                  All decisions on claims and on requests
for a review of denied claims shall be made by the Principal Sponsor or its
delegate in good faith.

 

(iii)                               The Principal Sponsor may, in its
discretion, hold one or more hearings on a claim or a request for a review of a
denied claim.

 

(iv)                              A claimant may be represented by a lawyer or
other representative (at the claimant’s own expense except as otherwise provided
in Section 10.13 below), but the Principal Sponsor reserves the right to require
the claimant to furnish written authorization.  A claimant’s representative
shall be entitled, upon request, to copies of all notices given to the
claimant.  In no event shall a claimant be liable or responsible for payment or
reimbursement of legal fees or other costs incurred by the Principal Sponsor.

 

(v)                                 The decision of the Principal Sponsor on a
claim and on a request for a review of a denied claim shall be served on the
claimant in writing.  If a decision or notice is not received by a claimant
within the time specified, the claim or request for a review of a denied claim
shall be deemed to have been denied.

 

(vi)                              Prior to filing a claim or a request for a
review of a denied claim, the claimant or his or her representative shall have a
reasonable opportunity to review a copy of the Plan and all other pertinent
documents in the possession of the Principal Sponsor.

 

(vii)                           The Principal Sponsor may permanently or
temporarily delegate its responsibilities under this claims procedure to an
individual or a committee of individuals, but the Principal Sponsor shall remain
legally obligated to fulfill its obligations under the Plan.

 

17

--------------------------------------------------------------------------------


 

SECTION 10

 

MISCELLANEOUS

 

10.1.        Type of Plan.  Section 3 of the Plan is a severance pay welfare
benefit plan and not a pension benefit plan.  Any severance payment under
Section 3 of the Plan will not be contingent directly or indirectly upon an
employee retiring and shall not be made beyond 24 months after the employee’s
Termination of Employment.  The plan is established with the understanding that
it is an unfunded welfare plan maintained primarily for the benefit of a select
group of management or highly compensated individuals within the meaning of
ERISA.

 

10.2.        No Assignment.  No Participant shall have any transmissible
interest in any benefit under the Plan nor shall any Participant have any power
to anticipate, alienate, dispose of, pledge or encumber the same, nor shall the
Employer recognize any assignment thereof, either in whole or in part, nor shall
any benefit be subject to attachment, garnishment, execution following judgment
or other legal process.

 

10.3.        Named Fiduciaries.  The Principal Sponsor and any committee
appointed hereunder to decide claims shall be named fiduciaries for the purpose
of section 402(a) of ERISA.

 

10.4.        Administrator.  The Principal Sponsor shall be the administrator
for purposes of section 3(16)(A) of ERISA.

 

10.5.        Service of Legal Process.  The corporate secretary of Lawson
Software, Inc., or its successor is designated as agent for service of legal
process against the Plan.

 

10.6.        Validity.  The invalidity or unenforceability of any provision of
the Plan shall not affect the validity or enforceability of any other provision
of the Plan which shall remain in full force and effect.

 

10.7.        Governing Law.  This Plan Statement has been executed and delivered
in the State of Minnesota and has been drawn in conformity to the laws of that
State and shall, except to the extent that U.S. federal law is controlling, be
construed and enforced in accordance with the domestic laws of the State of
Minnesota without giving effect to any choice or conflict of law provision or
rule (whether of the State of Minnesota or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Minnesota.

 

10.8.        No Employment Rights.  Neither the terms of this Plan Statement nor
the benefits hereunder nor the continuance thereof shall be a term of the
employment of any employee, and the Employer shall not be obliged to continue
the Plan.  The terms of this Plan Statement shall not give any employee the
right to be retained in the employment of the Employer.  The Employer assumes no
obligation to the participants under this Plan Statement with respect to any
doctrine or principle of acquired rights or similar concept.

 

18

--------------------------------------------------------------------------------


 

10.9.        No Guarantee.  Neither the members of any committee appointed by
the Principal Sponsor nor any of the Employer’s officers in any way secure or
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant.  Neither the members of any committee nor any of
the Employer’s officers shall be under any liability or responsibility (except
to the extent that liability is imposed under ERISA) for failure to effect any
of the objectives or purposes of the Plan by reason of the insolvency of the
Employer.

 

10.10.      No Co-Fiduciary Responsibility.  Except as is otherwise provided in
ERISA, no fiduciary shall be liable for an act or omission of another person
with regard to a fiduciary responsibility that has been allocated to or
delegated in this Plan Statement or pursuant to procedures set forth in this
Plan Statement.

 

10.11.      Notices.  All notices under the Plan shall be in writing, addressed
to the recipient at the most current address reasonably available to the sender,
sent via any means that allows for confirmation of delivery, and effective upon
receipt or when properly returned as undeliverable.

 

10.12       Successors.

 

(a)                                                                      The
Principal Sponsor shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Principal Sponsor to expressly assume the Plan and
all obligations of the Principal Sponsor hereunder in the same manner and to the
same extent that the Principal Sponsor would be so obligated if no such
succession had taken place.

 

(b)                                                                     The Plan
shall inure to the benefit of and shall be binding upon the Principal Sponsor,
its successors and assigns, but without the prior written consent of the
Participants the Plan may not be assigned other than in connection with the
merger or sale of substantially all of the business and/or assets of the
Principal Sponsor or similar transaction in which the successor or assignee
assumes (whether by operation of law or express assumption) all obligations of
the Principal Sponsor hereunder.

 

(c)                                                                      The
Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees or other beneficiaries.

 

10.13.      Expenses, Legal Fees. If a Participant commences a legal action to
enforce any of the obligations of the Principal Sponsor under the Plan and it is
ultimately determined that the Participant is entitled to any payments or
benefits under the Plan, the Company shall pay the Participant the amount
necessary to reimburse the Participant in full for all reasonable expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Participant with respect to such action.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND RESTRICTIVE COVENANT

 

This Release and Restrictive Covenant (“Release/Restrictive Covenant”) is made
and entered into as of the                 day of                     , by
                                       (“Participant”) and
                                                         (“Principal Sponsor”).

 

WHEREAS, Principal Sponsor has previously adopted an Executive Change in Control
Severance Pay Plan (the “Plan”) which provides for the payment of Severance
Payment/Benefits as defined in the Plan;

 

WHEREAS, under the Plan, Participant must execute and deliver this
Release/Restrictive Covenant as a condition precedent to the receipt of any
Severance Payment/Benefits under the Plan;

 

WHEREAS, a Termination of Employment (as defined in the Plan) has occurred for
Participant within 24 months after a Change in Control (as defined in the Plan);

 

WHEREAS, Participant intends to settle any and all claims that Participant has
or may have because of that Termination of Employment  against the Principal
Sponsor as a result of the Participant’s employment with Principal Sponsor and
the cessation of the Participant’s employment with Principal Sponsor;

 

WHEREAS, under the terms of the Agreement, which the Participant agrees are fair
and reasonable, the Participant agreed to enter into this Release/Restrictive
Covenant as a condition precedent to the Severance Payment as defined and
described in the Agreement;

 

NOW, THEREFORE, in consideration of the provisions and the covenants herein
contained, the parties agree as follows:

 

1.             Definitions.  All of the capitalized terms not defined herein
shall have the same respective meanings as set forth in the Plan.

 

2.             Severance Payment/Benefits.

 

A.            In consideration of the release set forth in Section 3(B) below,
Principal Sponsor agrees to pay Participant Ten Thousand Dollars ($10,000.00)
out of the Severance Payment/Benefits.

 

B.            In consideration of the release set forth in Section 3(A) below
and the covenants of Participant in Section 4 below, Principal Sponsor agrees to
pay Participant the remaining portion of the Severance Payment/Benefits pursuant
to the Plan.

 

20

--------------------------------------------------------------------------------


 

3.             Release of Claims.

 

A.            Except for any rights of Participant under the Plan, for the
consideration expressed in Section 2(B) above, the Participant does hereby fully
and completely release and waive any and all claims, complaints, causes of
action, demands, suits, and damages, of any kind or character, which the
Participant has or may have against the Releasees, as hereinafter defined,
arising out of any acts, omissions, conduct, decisions, behavior, or events
occurring up through the date of the Participant’s signature on this Release,
including the Participant’s employment with Principal Sponsor and the cessation
of that employment, with the exception of possible claims under the Age
Discrimination in Employment Act.  For purposes of this Release, the “Releasees”
means collectively the Principal Sponsor, its predecessors, successors, assigns,
parents, affiliates, subsidiaries, related companies, officers, directors,
shareholders, agents, servants, auditors, attorneys, employees, and insurers,
and each and all thereof.  The Participant understands and accepts that the
Participant’s release of claims includes any and all possible claims, both known
or unknown, asserted or unasserted,  direct or indirect, including but not
limited to claims based upon:

 

(i)                                     the value of stock options that have not
vested or are unexercisable pursuant to the express terms of the applicable
stock option agreements, grant notices or stock option plans;

 

(ii)                                  the value of stock options previously
granted to the Participant and that have vested and are exercisable as of the
date of termination of the Participant’s employment with Principal Sponsor, but
that the Participant elects not to exercise and pay for before the applicable
termination date of the stock options pursuant to the express terms of the
applicable stock option agreements, grant notices or stock option plans;

 

(iii)                               Title VII of the Federal Civil Rights Act of
1964, as amended;

 

(iv)                              the Americans with Disabilities Act; the Equal
Pay Act;

 

(v)                                 the Fair Labor Standards Act; the Employee
Retirement Income Security Act; or

 

(vi)                              any other federal, state or local statute,
ordinance or law.

 

the Participant also understands that the Participant is giving up all other
claims, including those grounded in contract or tort theories, including but not
limited to:  wrongful discharge; violation of [fill in citation to law of the
state of residence of Participant]; breach of contract; tortious interference
with contractual relations; promissory estoppel; breach of the implied covenant
of good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; sexual harassment; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel, slander, discharge defamation and self-publication
defamation; discharge in violation of public policy; whistleblower; intentional
or negligent infliction of emotional distress; or any other theory, whether
legal or equitable.

 

The Participant further understands that the Participant is releasing, and does
hereby release, any claims for damages, by charge or otherwise, whether brought
by the Participant or on the Participant’s behalf by any other party,
governmental or otherwise, and agrees not to institute any claims for damages
via administrative or legal proceedings against any of the Releasees.  the
Participant also waives and releases any

 

21

--------------------------------------------------------------------------------


 

and all rights to money damages or other legal relief awarded by any
governmental agency related to any charge or other claim against any of the
Releasees.

 

B.            For the consideration expressed in Section 2(A) above, the
Participant does hereby fully and completely release the Releasees, as above
defined, from each and every legal claim or demand of any kind, that the
Participant ever had or might now have arising out of any action, conduct, or
decision taking place during the Participant’s employment with Principal
Sponsor, asserted or unasserted, known or unknown, direct or indirect, arising
under or relating to the Age Discrimination in Employment Act, as amended.

 

C.            This Release does not apply to any post-termination claim that the
Participant may have under the Agreement or for benefits under the provisions of
any employee benefit plan maintained by Principal Sponsor.

 

D.            the Participant’s release of claims shall not apply to any claims
the Participant might have to indemnification under Delaware law, any other
applicable statute or regulation, or Principal Sponsor’s Certificate of
Incorporation or Bylaws.

 

4.             Covenants Restricting Participant.  Participant covenants and
agrees as follows:

 

A.            Covenant Not To Compete—Five Competitors.  Participant covenants
and agrees that throughout the one year period after the date of this
Release/Restrictive Covenant, Participant shall not:  (a) be employed by
           [fill in names of up to 5 competitors of Principal Sponsor        
(or any of their respective wholly owned subsidiaries) (collectively referred to
as the “Five Competitors”) or (b) directly or indirectly provide any consulting
or other services to any of the Five Competitors anywhere in the world.  If one
or more of the Five Competitors acquire one another, this Section 4(A) shall
remain in effect through the end of the time period described above for each of
the resulting successors to the Five Competitors.  If one of the Five
Competitors acquires Participant’s then current employer, that acquisition will
not result in a violation of this Section 4(A) (e.g. Participant may continue to
work for that employer or its successor).  If another company buys one of the
Five Competitors, that acquisition and this Section 4(A) will not prohibit
Participant from working for the combined company.

 

B.            Covenant Not To Compete—Ten Clients/Prospects.  Participant
covenants and agrees that throughout the one year period after the date of this
Release/Restrictive Covenant, Participant shall not:  (a) directly solicit any
of the following clients or prospects of Principal Sponsor         [fill in
names of up to 10 clients and/or prospects of Principal Sponsor        
(collectively referred to as the “Ten Clients/Prospects”) with the purpose of
inducing the Ten Clients/Prospects to diminish any business conducted or to be
conducted with Principal Sponsor or (b) directly provide any employment,
consulting or other services to any of the Ten Clients/Prospects anywhere in the
world.  If one or more of the Ten Clients/Prospects acquire one another, this
Section 4(B) shall remain in effect through the end of the time period described
above for each of the resulting successors to the Ten Clients/Prospects.  If one
of the Ten Clients/Prospects acquires Participant’s then current employer, that
acquisition will not result in a violation of this Section 4(B) (e.g.
Participant may continue to work for that employer or its successor).  If
another company buys one of the Ten Clients/Prospects, that acquisition and this
Section 4(B) will not prohibit Participant from working for the combined
company.

 

22

--------------------------------------------------------------------------------


 

C.            Covenant Not To Hire or Solicit Principal Sponsor Participants. 
Participant covenants and agrees that throughout the one year period after the
date of this Release/Restrictive Covenant, Participant shall not directly or
indirectly, hire or solicit any Principal Sponsor employees for the purpose of
hiring them or inducing them to leave employment at Principal Sponsor.

 

D.            Remedies.  Participant acknowledges that the violation of this
Section 4 will cause irreparable harm to Principal Sponsor and agrees that, in
addition to any other relief afforded by law, an injunction against any
violation of this Section 4 may issue against Participant.  Both damages and
injunction shall be proper modes of relief and are not alternative remedies for
Participant’s violation of this Section 4.  If Principal Sponsor commences any
action in equity to specifically enforce any of its rights under this Section 4,
Participant waives and agrees not to assert the defense that Principal Sponsor
has an adequate remedy at law.

 

5.             Rescission.  The Participant has been informed of the
Participant’s right to rescind this Release/Restrictive Covenant by written
notice to Principal Sponsor within fifteen (15) calendar days after the
execution of this Release/Restrictive Covenant.  The Participant has been
informed and understands that any such rescission must be in writing and
delivered by hand, or sent by mail within the 15-day time period to Principal
Sponsor’s General Counsel, at Principal Sponsor’s principal office address.  If
delivered by mail, the rescission must be:  (1) postmarked within the applicable
period and (2) sent by certified mail, return receipt requested.  The
Participant understands that the Principal Sponsor will have no obligations
under the Release/Restrictive Covenant in the event a notice of rescission by
the Participant is timely delivered.

 

6.             Acceptance Period; Advice of Counsel.  The terms of this
Release/Restrictive Covenant will be open for acceptance by the Participant for
a period of 21 days, during which time the Participant may consider whether or
not to accept this Release/Restrictive Covenant.  The Participant agrees that
changes to this Release/Restrictive Covenant, whether material or immaterial,
will not restart this acceptance period.  The Participant is hereby advised to
seek the advice of an attorney regarding this Release, at the Participant’s
expense.

 

7.             Binding Agreement.  This Release/Restrictive Covenant shall be
binding upon, and inure to the benefit of, the Participant and Principal Sponsor
and their respective successors and permitted assigns.

 

8.             Representation.  The Participant hereby acknowledges and states
that the Participant has read this Release/Restrictive Covenant.  The
Participant further represents that this Release/Restrictive Covenant is written
in language which is understandable to the Participant, that the Participant
fully appreciates the meaning of its terms, and that the Participant enters into
this Release/Restrictive Covenant freely and voluntarily.

 

9.             Non-Admission.  It is understood and agreed that this
Release/Restrictive Covenant  does not constitute an admission by Principal
Sponsor of any liability, wrongdoing, or violation of any law.  Further,
Principal Sponsor expressly denies any wrongdoing of any kind whatsoever in its
actions and dealings with the Participant.

 

10.          Savings Clause.  If any provision of this Release/Restrictive
Covenant is determined later to be unenforceable or illegal, other than the
provisions contained in Section 3 above, the remaining provisions shall remain
in full force and effect.

 

11.          Amendments.  No amendment or modification of this
Release/Restrictive Covenant shall be deemed effective unless made in writing
and signed by the Participant and Principal Sponsor.

 

23

--------------------------------------------------------------------------------


 

 

PARTICIPANT

 

 

 

Signature

 

 

 

Printed Name

 

 

 

 

 

Date

 

 

 

 

 

[Name of Principal Sponsor]

 

 

 

By

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

24

--------------------------------------------------------------------------------